OPINION — AG — ** FIREMEN'S PENSION FUND ** PURSUANT TO HOUSE BILL NO. 1161, THIRTY FIFTH LEG. SESSION, NOW CODIFIED AT 36 O.S. 1975 Supp., 312.1 [36-312.1], ALLOCATIONS TO THE FIREMEN'S RELIEF AND PENSION FUND AND THE POLICE PENSION AND RETIREMENT SYSTEM FOR THE 1974 TAXABLE YEAR MADE SUBSEQUENT TO THE EFFECTIVE DATE OF HOUSE BILL NO. 1161 SHOULD HAVE BEEN COMPUTED ON THE BASIS OF THE FORMULA SET FORTH THEREIN. CITE: 36 O.S. 1974 Supp., 629 [36-629], 36 O.S. 1974 Supp., 624 [36-624] (WILLIAM DON KISER)